IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21168
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIAM NASH, JR.,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-216-1
                       --------------------
                         October 28, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     William Nash, Jr., challenges the sentence he received after

he pleaded guilty to possession with intent to distribute five or

more kilograms of cocaine and to conspiracy to possess with

intent to distribute the same.   Nash argues that the district

court’s written judgment improperly delegates to the probation

office the determination of his ability to pay for substance

abuse detection and treatment while on probation.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21168
                               -2-

     The argument Nash makes was rejected by this court in United

States v. Warden, 291 F.3d 363, 364-65 (5th Cir. 2002).   The

sentence imposed by the district court is

     AFFIRMED.